Title: From Alexander Hamilton to Samuel Meredith, 13 September 1789
From: Hamilton, Alexander
To: Meredith, Samuel



Treasury OfficeNew York September 13th. 1789.
Sir

Permit me to congratulate you on your appointment as Treasurer of the United States, and to assure you of the pleasure I feel in anticipating your co-operation with me in a station, in which a character like yours is so truly valuable.
I need not observe to you how important it is, that you should be on the ground as speedily as possible. The call for your presence you will be sensible, is urgent.
Mr. Duer, my assistant goes to Philadelphia to procure a Loan from the Bank there. He will communicate with you; and I am persuaded will meet with your concurrence in whatever may facilitate the object of his mission.
With sincere esteem,   I am, Sir   Your Obedt. servt.

Alexander HamiltonSecretary of the Treasury.
Saml. Meredith Esqr.Treasurer of the U: States.

